IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PRINCETON BROWN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1356

STATE OF FLORIDA, JULIE L.
JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellees.


_____________________________/

Opinion filed January 12, 2015.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Princeton Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Tallahassee, for
Appellees.




PER CURIAM.

      AFFIRMED.


LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.